      Case: 1:18-cv-01340-JRA Doc #: 13 Filed: 08/25/21 1 of 1. PageID #: 971




                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


 Allen T. Floyd,                                   )    CASE NO.:       1:18-cv-01340
                                                   )
                  Petitioner,                      )
                                                   )
        v.                                         )    JUDGE JOHN R. ADAMS
                                                   )
 State of Ohio,                                    )    ORDER AND DECISION
                                                   )
                  Respondent.                      )
                                                   )

   This Court has examined the Report and Recommendation of the Magistrate Judge submitted

in this matter on July 28, 2021. (R. & R., ECF No. 12.) Upon due consideration, and as no

objections have been filed by the parties, this Court adopts the Report and Recommendation of the

Magistrate Judge and incorporates its conclusions herein. Therefore, it is ordered that the petition

filed under 28 U.S.C. § 2254 is hereby DENIED.

   Pursuant to 28 U.S.C. § 1915(a)(3), this Court certifies that Petitioner may not take an appeal

from this Court’s decision in good faith, and that there is no basis upon which to issue a certificate

of appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

   IT IS SO ORDERED.

   DATE: August 18, 2021                               /s/ John R. Adams
                                                       Judge John R. Adams
                                                       UNITED STATES DISTRICT COURT
